— Consolidated appeals from six orders directing appellant, as trustee, et cetera, to produce and make available for inspection by respondent all its records of income and disbursements in connection with specified mortgaged premises for the calendar year 1943, pursuant to section 1077-c of the Civil Practice Act. Orders affirmed, with one bill of ten dollars costs and disbursements, the inspections to proceed on ten days’ notice. No opinion. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.